Laggard, T.,
(dissenting.)
One of three rulings governs this case:
First. There is no doubt as .to the general principle that a master must indemnify a servant who is injured by the negligence of a co-servant, when the delinquency consisted in a failure to discharge properly either the function of furnishing the instrumentalities with which the business is carried on or the function of keeping those instrumentalities up to the legal standard of safety while they continue to be used. 2 Labatt, Master and Servant, §§ 566, 567. And see Brown v. People, 81 Vt. 477, 71 Atl. 204, 22 L. R. A. (N. S.) 738.
Second. “If the master supplies suitable material for the construction of an appliance which he is not obliged, and has not undertaken, to furnish in a completed state, and the workmen themselves construct it according to their own judgment, the master is not liable for the manner in which they used the materials thus supplied.” 2 Labatt, Master and Servant, 1778, 1779, § 614. And see 10 Current Law, 716; 12 Current Law, 696.
Third. In view of the extreme danger of the work at a great height and with a narrow footing, of the complexity of the operations involved, the presence and necessary co-operation of many individuals so situated that independent action on their respective parts would render the place of work perilous, of the restricted opportunities of the servants to observe the imperfect condition of the completed instrumentality and of related 'circumstances, the master may be required to formulate rules governing the conduct of its employees or to supervise the erection of or to inspect the instrumentality, and may be held responsible for a failure to perform such duty.
The majority opinion places this case in either the first or third of these classes. Upon the particular record here presented to this court, it seems to me that this case does not come within either. It does not come within the first, because a breach by a servant of the general duty of the master to exercise due care in the matter of furnishing to his servant a reasonably safe place for his work is neither necessarily nor universally the negligence of a vice principal. It does not come within the third class, because, although the complaint *497does charge the master’s failure to supervise, the case was not actually tried nor actually submitted upon this issue. Whatever the result might have been upon different evidence and upon a substantially different charge, the record actually presented to us shows, in my opinion, that the familiar principle of the second class of cases controls.
There are many cases in which this principle has been applied to derricks under circumstances more or less similar to those in the case at bar. While these authorities vary greatly in their significance for present purposes, their result in the aggregate is strongly for defendant’s contention. See Holden v. Fitchburg, 129 Mass. 268, 37 Am. Rep. 343; McKinnon v. Norcross, 148 Mass. 533, 20 N. E. 183, 3 L. R. A. 320; McGinty v. Athol, 155 Mass. 183, 29 N. E. 510; Jenkinson v. Carlin, 10 Misc. 22, 30 N. Y. Supp. 530; Cregan v. Marston, 126 N. Y. 568, 27 N. E. 952, 22 Am. St. 854; Marvin v. Muller, 25 Hun, 163; Kennedy v. Jackson, 12 Misc. 336, 33 N. Y. Supp. 630; Kelly v. Jutte & Foley Co., 104 Fed. 955, 44 C. C. A. 274. And see Phoenix Bridge Co. v. Castleberry, 131 Fed. 175, 65 C. C. A. 481; Weeks v. Scharer, 111 Fed. 330, 49 C. C. A. 372; Kinncar Mnfg. Co. v. Carlisle, 152 Fed. 933, 82 C. C. A. 81; Peters v. George, 154 Fed. 634, 83 C. C. A. 408.
The decisions of this court also lead to the same conclusion on the issues as actually presented by this record. Eicheler v. Hanggi, 40 Minn. 263, 265, 41 N. W. 975; Jennings v. Iron Bay Co., 47 Minn. 111, 113, 49 N. W. 685. And see Lindvall v. Woods, 41 Minn. 212, 42 N. W. 1020, 4 L. R. A. 793; Fraser v. Red River Lumber Co., 42 Minn. 520, 44 N. W. 878; Fraser v. Red River Lumber Co., 45 Minn. 235, 47 N. W. 785; Hefferen v. Northern Pacific R. Co., 45 Minn. 471, 48 N. W. 1, 526; Ling v. St. Paul, N. & M. Ry. Co., 50 Minn. 160, 52 N. W. 378; Corneilson v. Eastern Ry. Co. of Minn., 50 Minn. 23, 52 N. W. 224; Oelschlegel v. Chicago Great Western Ry. Co., 73 Minn. 327, 76 N. W. 56, 409; Bell v. Lang, 83 Minn. 228, 86 N. W. 95.
It is true that the decision in Woods v. Lindvall, was repudiated in the federal courts. 4 U. S. App. 49, 48 Fed. 62, 1 C. C. A. 37. And it is sometimes insisted that it has not been followed in the sub*498sequent decisions in this state. On careful examination of the various cases, however, it will be found that its principle has been logically restricted to appropriate facts, and that so far as it is involved under the present circumstances the substance of the rule remains. It would unreasonably prolong this opinion to set forth the detailed examination of all the cases in this regard, except as will hereinafter appear. As to Lindvall v. Woods, see its review in Blomquist v. Chicago, M. & St. P. Ry. Co., 60 Minn. 426, 62 N. W. 818, and in note to 4 L. R. A. (N. S.) 228.
The specific authorities to which plaintiff refers do not lead to a change of the conclusion. The rule itself was applied in Attix v. Minnesota Sandstone Co., 85 Minn. 142, 88 N. W. 436 (in which the boom of the derrick was defective; the master had not supplied the proper materials); in Swanson v. Oakes, 93 Minn. 404, 101 N. W. 949 (in which the “chock” corresponding to the clamp in the instant case had not been in fact provided); and in Costello v. Frankman, 97 Minn. 522, 524, 525, 107 N. W. 739 (the “high bridge” case, in which the court said of the negligence of the master that “it amounts to a failure to provide proper appliances for the work to be carried on”).
In the case at bar the master was not negligent under the rule. He supplied proper material and proper appliances. In Blomquist v. Chicago, M. & St. P. Ry. Co., 60 Minn. 426, 62 N. W. 818, the master was held liable on the ground that he had withdraivn all discretion from the men composing the derrick crew as to when and how the derrick should be erected, and had invested the foreman with full power to devise plans for the strict and complete control of the whole matter. Por his negligence the master was held responsible. Note to 4 L. R. A. (N. S.) 229. In the case at bar the place, plan, and manner of putting up the appliances had not been so delegated to any person selected by the master.
In Borgerson v. Cook Stone Co., 91 Minn. 91, 95, 97 N. W. 734, men were placed and required to work upon different levels. To avoid obvious and necessary perils required the supervision of some competent person. The person selected by the defendant was the *499foreman of the deceased. For his negligence it was held that the defendant was responsible. The court said, at page 96 of 91 Minn., page 736 of 97 N. W.: “The mutual relations of other servants than the foreman involved risks and hazards that, in connection with the work to be done, required general supervision by one person, and this person was the foreman who had been selected by defendant. His authority was general, and involved risks which were not assumed by plaintiff, and for his negligence the defendant was responsible to the same extent as if defendant were present and directing the work himself.” In the case at bar defendant undertook to show, but — it must be here assumed — did not succeed in showing, that plaintiff was the foreman of the gang in question. The absence of supervision, though alleged in the pleading, was not, according to the charge, an issue. The Borgerson case is not controlling in any view. As previously pointed out in this case, the issue as to supervision, although raised by the complaint, was not involved in the charge of the trial court.
In Perras v. A. Booth & Co., 82 Minn. 191, 84 N. W. 739, 85 N. W. 179, the gist of the negligence was the act of the foreman in removing one of the instrumentalities used in the performance' of the work without notice or warning to the servant. Thereby the place of performance was rendered dangerous and unsafe. In consequence the servant was killed. The question whether the foreman was a fellow servant or vice principal- was for the jury. The facts in the case at bar bear no significant analogy. Here, indeed, the absence of supervision is pleaded as negligence, was not the subject of charge, and was not properly regarded one of the issues in the case.
The strongest case for plaintiff urged upon our attention is Carlson v. Haglin, 95 Minn. 347, 104 N. W. 297. The plaintiff was at work on a platform some seventy feet above the ground. In making a necessary change in the same, one of the supports, called “ledger boards,” broke from defects thereon, precipitated a number of employees to the ground, who were instantly killed, and injured plaintiff. While in that case the servants were “ordinary workmen, with *500no special knowledge of the duties of constructing tbe platform or any exigencies arising in the progress of tbe work” (Lovely, L, at page 350 of 95 Minn., page 298 of 104 N. W.), in this case plaintiff was an experienced and expert workman. There the master left it to the employees to select the material; here the master provided proper material and adequate appliances. There the duty of the master to inspect was a material consideration; here it was not litigated. That case does not distinctly repudiate the general rule which had been formerly adopted by this court and as has been here stated. It must be regarded as depending largely upon the particular facts there presented. Some of the same considerations dispose of Hagerty v. Evans, 87 Minn. 435, 92 N. W. 399, in which the-scaffold was not a temporary appliance.
On the other hand, Gittens v. William Porten Co., 90 Minn. 512, 97 N. W. 378, is not especially significant for defendant. While the instrumentality which did the damage was a derrick, the circumstances were substantially different. The damages complained of were caused by a hoist “simple in design and easily made.” No part of the material was furnished for its construction. No particular class of workmen was selected by the master to select the timber or ■construct the hoist.
It follows that under the authorities generally, and of this court in particular, the failure to use the clamp was not a mere detail of the work, and that plaintiff is not within the fellow servant rule.
Defendant has raised other objections which fail to justify reversal. It is but just to add that defendant did not strenuously urge the assignments of error addressed to contributory negligence and assumption of risk.
Affirmed.